Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abdoulaye Koundara Diallo, a native and citizen of Guinea, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider and declining to certify the case to itself pursuant to 8 C.F.R. § 1003.1(c) (2008). Because we find that we lack jurisdiction to review the Board’s refusal to exercise its discretionary authority to certify the case, we dismiss the petition for review. See Liadov v. Mukasey, 518 F.3d 1003, 1010-11 (8th Cir.2008); cf. Mosere v. Mukasey, 552 F.3d 397, 398-99 (4th Cir.2009) (holding that the court lacks jurisdiction over the Board’s refusal to exercise its authority to sua sponte reopen under 8 C.F.R. § 1003.2(a)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.